527 So. 2d 305 (1988)
William Randall COWAN, Appellant,
v.
STATE of Florida, Appellee.
No. 87-660.
District Court of Appeal of Florida, First District.
June 24, 1988.
Michael E. Allen, Public Defender, and Phil Patterson, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Bradford L. Thomas, Asst. Atty. Gen., Tallahassee, for appellee.
BARFIELD, Judge.
This case is remanded to the trial court for modification of the condition of probation requiring appellant, "if not employed within 60 days of release from prison to enroll in and complete Restitution Center" to read: "actively seek gainful employment upon release from prison." Unless the State stipulates that appellant's offenses did not cause damage or loss to the victim, the trial court shall also determine the amount of restitution which appellant will be required to pay as a condition of his probation, in accordance with the requirements *306 of Fresneda v. State, 347 So. 2d 1021 (Fla. 1977).
THOMPSON and NIMMONS, JJ., concur.